HobiNSON, J.
(dissenting). In this case and in every other case where the judges are divided and stand three against two, there is a possibility that the majority may be right, and also that it may be wrong. At very most the chances are not more than three to two in favor of *384the majority opinion. But in tins case, one thing is certain: It is really a shame and a reproach to the administration of justice to send anyone to state’s prison for two years where two justices of the supreme court do certify that he has not had a fair trial.